PER CURIAM:
Appellant seeks reversal of the district court’s judgment affirming a decision of the bankruptcy court. Appellant’s principal contention is the same as that presented below: that the bankruptcy court erred in refusing to consider parole evidence that the escrow agreement and lease signed by the parties was, in fact, a security device and that appellant was therefore the owner of the disputed property.
Having carefully reviewed the record and considered appellant’s contentions, we have determined that the district court correctly resolved the issues presented. We therefore affirm on the basis of the district court’s well reasoned opinion 58 B.R. 554 (C.D.Cal.1985), which we adopt as our own.